Exhibit 10.21

Execution Version

 

 

 

CREDIT AGREEMENT

dated as of December 17, 2010

among

THE NASDAQ OMX GROUP, INC.,

as Borrower,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC

as Sole Lead Arranger and Sole Bookrunning Manager

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS   

SECTION 1.01

  

Defined Terms

     1   

SECTION 1.02

  

Classification of Loans and Borrowings

     18   

SECTION 1.03

  

Terms Generally

     19   

SECTION 1.04

  

Accounting Terms; GAAP

     19   

SECTION 1.05

  

Pro Forma Calculations

     19    ARTICLE II    THE LOANS   

SECTION 2.01

  

Commitments

     19   

SECTION 2.02

  

Funding of Loans

     19   

SECTION 2.03

  

Requests for Borrowings

     20   

SECTION 2.04

  

[Reserved]

     21   

SECTION 2.05

  

[Reserved]

     21   

SECTION 2.06

  

Termination of Commitments

     21   

SECTION 2.07

  

Repayment of Loans; Evidence of Debt

     21   

SECTION 2.08

  

[Reserved]

     22   

SECTION 2.09

  

Prepayment of Loans

     22   

SECTION 2.10

  

Fees

     23   

SECTION 2.11

  

Interest

     23   

SECTION 2.12

  

Alternate Rate of Interest

     24   

SECTION 2.13

  

Increased Costs

     24   

SECTION 2.14

  

Break Funding Payments

     25   

SECTION 2.15

  

Taxes

     26   

SECTION 2.16

  

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     27   

SECTION 2.17

  

Mitigation Obligations; Replacement of Lenders

     29   

SECTION 2.18

  

[Reserved]

     29   

SECTION 2.19

  

Determination of Eurocurrency Rate

     29    ARTICLE III    REPRESENTATIONS AND WARRANTIES   

SECTION 3.01

  

Organization; Powers

     29   

SECTION 3.02

  

Authorization; Enforceability

     30   

SECTION 3.03

  

Governmental Approvals; No Conflicts

     30   

SECTION 3.04

  

Financial Condition; No Material Adverse Change

     30   

SECTION 3.05

  

Properties

     31   

SECTION 3.06

  

Litigation and Environmental Matters

     31   

SECTION 3.07

  

Compliance with Laws and Agreements

     31   

SECTION 3.08

  

Investment Company Status

     31   

SECTION 3.09

  

Taxes

     31   

SECTION 3.10

  

ERISA

     32   

SECTION 3.11

  

Disclosure

     32   

SECTION 3.12

  

Subsidiaries

     32   

SECTION 3.13

  

Insurance

     32   

SECTION 3.14

  

Labor Matters

     32   

SECTION 3.15

  

Solvency

     33   

SECTION 3.16

  

Federal Reserve Regulations

     33   

 

i



--------------------------------------------------------------------------------

          Page   ARTICLE IV    CONDITIONS   

SECTION 4.01

  

Conditions to the Closing Date

     33   

SECTION 4.02

  

General Conditions

     34    ARTICLE V    AFFIRMATIVE COVENANTS   

SECTION 5.01

  

Financial Statements and Other Information

     34   

SECTION 5.02

  

Notices of Material Events

     35   

SECTION 5.03

  

Existence; Conduct of Business

     36   

SECTION 5.04

  

Payment of Obligations

     36   

SECTION 5.05

  

Maintenance of Properties

     36   

SECTION 5.06

  

Insurance

     36   

SECTION 5.07

  

Books and Records; Inspection and Audit Rights

     37   

SECTION 5.08

  

Compliance with Laws

     37   

SECTION 5.09

  

Use of Proceeds

     37    ARTICLE VI    NEGATIVE COVENANTS   

SECTION 6.01

  

Indebtedness of Subsidiaries

     37   

SECTION 6.02

  

Liens

     39   

SECTION 6.03

  

Fundamental Changes and Lines of Business

     40   

SECTION 6.04

  

Investments, Loans, Advances, Guarantees and Acquisitions

     40   

SECTION 6.05

  

Asset Sales

     41   

SECTION 6.06

  

Restricted Payments

     42   

SECTION 6.07

  

Transactions with Affiliates

     42   

SECTION 6.08

  

Interest Expense Coverage Ratio

     43   

SECTION 6.09

  

Leverage Ratio

     43    ARTICLE VII    EVENTS OF DEFAULT    ARTICLE VIII    REGARDING THE
ADMINISTRATIVE AGENT    ARTICLE IX    MISCELLANEOUS   

SECTION 9.01

  

Notices

     47   

SECTION 9.02

  

Waivers; Amendments

     48   

SECTION 9.03

  

Expenses; Indemnity; Damage Waiver

     49   

SECTION 9.04

  

Successors and Assigns

     50   

SECTION 9.05

  

Survival

     53   

SECTION 9.06

  

Counterparts; Integration; Effectiveness

     53   

SECTION 9.07

  

Severability

     54   

SECTION 9.08

  

Right of Setoff

     54   

SECTION 9.09

  

Governing Law; Jurisdiction; Consent to Service of Process

     54   

SECTION 9.10

  

WAIVER OF JURY TRIAL

     55   

SECTION 9.11

  

Headings

     55   

 

ii



--------------------------------------------------------------------------------

          Page  

SECTION 9.12

  

Confidentiality

     55   

SECTION 9.13

  

Interest Rate Limitation

     56   

SECTION 9.14

  

USA Patriot Act

     56   

SECTION 9.15

  

No Advisory or Fiduciary Responsibility

     56   

SCHEDULES:

 

Schedule 1.01   —    Mandatory Costs Schedule 1.04   —    Investment Policy
Schedule 2.01   —    Commitments Schedule 3.12   —    Subsidiaries Schedule 9.01
  —    Administrative Agent’s Office

EXHIBITS:

 

Exhibit A   —    Form of Assignment and Assumption Exhibit B   —    Form of
Borrowing Request Exhibit C   —    [Reserved] Exhibit D   —    Form of United
States Tax Compliance Certificate

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of December 17, 2010 (this “Credit Agreement” or this
“Agreement”), among THE NASDAQ OMX GROUP, INC., a Delaware corporation (the
“Borrower”), the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

The Borrower has requested that the Lenders extend credit in the form of Loans
on the Closing Date in an aggregate principal amount not in excess of
$400,000,000.

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein.

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Base Rate.

“Acceptable Bank” means (i) a bank or financial institution which has a rating
for its long-term unsecured and non-credit-enhanced debt obligations of A2 or
higher by S&P, F2 or higher by Fitch Ratings Ltd or P2 or higher by Moody’s or a
comparable rating from an internationally recognized credit rating agency or
(ii) any other bank or financial institution approved by the Administrative
Agent.

“Acquisition” means any acquisition by the Borrower or a Subsidiary (and
including any Investments by the Borrower or any Subsidiary in any other
Subsidiary for purposes of financing such acquisition) of (i) a majority of the
outstanding Equity Interests in, or all or substantially all the assets of, or
the assets constituting a division or line of business of, a Person or (ii) any
asset of another Person constituting a business unit of such other Person.

“Act” has the meaning set forth in Section 9.14.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder, and its successors in such capacity as provided in
Article VIII.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that for purposes of Section 6.07, the term “Affiliate” shall also
include any person that directly, or indirectly through one or more
intermediaries, owns 5% or more of any class of Equity Interests of the Person
specified or that is an officer or director of the Person specified.

 



--------------------------------------------------------------------------------

“Agent Parties” has the meaning set forth in Section 9.01.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing
Level

  

Debt Rating

   Applicable
Margin for
Eurocurrency
Loans     Applicable
Margin for
ABR Loans   1    ³ BBB+ / Baa1      1.50 %      0.50 %  2    BBB / Baa2     
1.50 %      0.50 %  3    BBB- / Baa3      2.25 %      1.25 %  4    Either rating
< BBB- / Baa3      2.75 %      1.75 %  5    Both ratings < BBB- / Baa3      3.25
%      2.25 % 

provided that from and after (i) January 1, 2011 each of the Applicable Margins
set forth above for each Pricing Level shall be increased by 50 basis points
from the levels set forth above and (ii) the date that is 180 days after the
Closing Date each of the Applicable Margins (as previously increased pursuant to
subclause (i) above) set forth above for each Pricing Level shall be increased
by an additional 25 basis points and (iii) the date that is 270 days after the
Closing Date each of the Applicable Margins (as previously increased pursuant to
subclauses (i) and (ii) above) set forth above for each Pricing Level shall be
increased by an additional 25 basis points.

Initially, the Applicable Rate shall be determined based upon Pricing Level 2.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change and, in the case of a downgrade, during the period commencing
on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

“Applicable Requirements” means any Requirement of Law or any request by any
Governmental Authority or any minimum capital requirements imposed by any
Governmental Authority applicable to any Regulated Subsidiary.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Arranger” means J.P. Morgan Securities LLC in its capacity as sole lead
arranger and sole bookrunning manager.

“Asset Sale” has the meaning assigned to such term in Section 6.05.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the one month BBA LIBOR (as
defined in the definition of Eurocurrency Rate) plus 1% and (c) the rate of
interest in effect for such day as publicly announced from time to time by JPMCB
as its “prime rate.” The “prime rate” is a rate set by JPMCB based upon various
factors including JPMCB’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate. Any change in such
rate announced by JPMCB shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

2



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrower Materials” has the meaning set forth in Section 5.01.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 which, if in writing, shall be in the form of
Exhibit B.

“Broker Dealer Subsidiary” means any Subsidiary that is registered as a broker
dealer pursuant to Section 15 of the Exchange Act (as in effect from time to
time) or that is regulated as a broker dealer or underwriter under any foreign
securities law.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws, rules, regulations,
ordinances, codes or administrative or judicial authorities of, or in fact are
closed in, New York City and if such day relates to any interest rate settings
as to a Eurocurrency Loan, any fundings, disbursements, settlements and payments
in respect of any such Eurocurrency Loan, or any other dealings to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Loan, means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means:

(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Exchange Act, and the
rules of the SEC thereunder as in effect on the date hereof), of Equity
Interests representing either (x) more than 35% of the aggregate ordinary voting
power (it being understood that to the extent that Equity Interests held by any
such Person or group are disregarded for ordinary voting purposes pursuant to
the terms of the Borrower’s Organizational Documents, such Equity Interests
shall not be included for purposes of determining whether the threshold set
forth in this subclause (x) has been met) or (y) more than 50% of the aggregate
equity value represented by the issued and outstanding Equity Interests in the
Borrower; or

(b) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who are not Continuing Directors;
or

(c) the occurrence of a “Change in Control” (or similar event, however
denominated), as defined in any indenture or agreement in respect of Material
Indebtedness of the Borrower or any Subsidiary.

“Change in Law” means (a) the adoption of any law, rule or regulation after
January 15, 2010, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after
January 15, 2010 or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
January 15, 2010.

 

3



--------------------------------------------------------------------------------

“Charges” has the meaning set forth in Section 9.13.

“CLO” has the meaning assigned to such term in Section 9.04(b).

“Closing Date” means the first Business Day on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02) and Loans
are made hereunder.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make a Loan hereunder, expressed as an amount representing the maximum
principal amount of the Loans to be made by such Lender, as such commitment may
be (a) reduced from time to time pursuant to Section 2.06 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01. The initial aggregate amount of the Lenders’ Commitments
is $400,000,000.

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations) of the Borrower and the Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP,
(ii) any interest accrued during such period in respect of Indebtedness of the
Borrower or any Subsidiary that is required to be capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP and (iii) any cash payments made during such period in respect of
obligations referred to in clause (b)(ii) below that were amortized or accrued
in a previous period, minus (b) the sum of (i) to the extent included in such
consolidated interest expense for such period, non-cash amounts attributable to
amortization of financing costs paid in a previous period, (ii) to the extent
included in such consolidated interest expense for such period, non-cash amounts
attributable to amortization of debt discounts or accrued interest payable in
kind for such period, and (iii) any break funding payment made pursuant to
Section 2.14.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period (excluding
amortization expense attributable to a prepaid cash item that was paid in a
prior period), (iv) any non-recurring non-cash charges for such period,
(v) non-recurring charges incurred during such period in respect of
restructurings, headcount reductions or other similar actions, including
severance charges in respect of employee terminations, in an amount not to
exceed $45.0 million for all periods since January 15, 2010 and $15.0 million
during any one fiscal year of the Borrower, (vi) non-cash expenses resulting
from the grant of stock options or other equity-related incentives to any
director, officer or employee of the Borrower or any Subsidiary pursuant to a
written plan or agreement approved by the board of directors of the Borrower,
(vii) non-cash charges attributable to impairment of goodwill or other
intangible assets or impairment of long-lived assets, (viii) the aggregate
amount of all deferred financing fees and expenses incurred during such period
in connection with the Transactions and the Refinancing Transactions, all
non-recurring fees and expenses (excluding interest charges) paid during such
period in connection with the Transactions and the Refinancing Transactions
(including, without limitation, fees and expenses incurred in connection with
the issuance or extinguishment of debt incurred in connection with the
Transactions and the Refinancing Transactions) and related fees and expenses
paid to advisors (but excluding integration and restructuring charges incurred
or paid in connection with the Transactions and the Refinancing Transactions),
(ix) all non-cash expenses or charges (to the extent not included in
(viii) above) incurred during such period in connection with the Transactions
and the Refinancing Transactions, (x) integration and restructuring expenses and
charges incurred during such period in connection with Acquisitions consummated
prior to the Closing Date in an aggregate amount not to exceed since January 1,
2010, $75,000,000, in each case set forth in reasonable detail and certified by
a Financial Officer of the Borrower and (xi) any costs, fees and expenses
incurred in connection with any actual or proposed Acquisition, merger, any
acquisition, joint venture, issuance of Equity

 

4



--------------------------------------------------------------------------------

Interests, issuance or prepayments of Indebtedness, disposition or Investment
permitted herein, in each case whether or not consummated, and minus (b) without
duplication and (except in the case of clause (i) to the extent included in
determining such Consolidated Net Income), the sum of (i) any cash disbursements
during such period that relate to non-cash charges or losses added to
Consolidated Net Income pursuant to clause (a)(iv) or (a)(vi) of this definition
in any prior period, (ii) any extraordinary gains for such period, (iii) any
non-cash gains for such period that represent the reversal of any accrual in a
prior period for, or the reversal of any cash reserves established in a prior
period for, anticipated cash charges, (iv) any income relating to defined
benefits pension or post-retirement benefit plans and (v) all gains during such
period resulting from the sale or disposition of any asset of the Borrower or
any Subsidiary outside the ordinary course of business, all determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, provided that there shall be excluded (a) the income of
any Subsidiary (other than any Regulated Subsidiary) to the extent that the
declaration or payment of dividends or other distributions by such Subsidiary of
that income is not at the time permitted by any of its Organizational Documents,
a Requirement of Law or any agreement or instrument applicable to such
Subsidiary, except to the extent of the amount of cash dividends or other cash
distributions actually paid to the Borrower or any Subsidiary (unless the income
of such Subsidiary in receipt of such cash dividend or other cash distribution
would be excluded from Consolidated Net Income pursuant to this definition)
during such period, (b) the income of any Regulated Subsidiary (i) to the extent
that the declaration or payment of dividends or other distributions by such
Regulated Subsidiary of that income is not at the time permitted by any of its
Organizational Documents or any agreement or instrument applicable to such
Regulated Subsidiary (other than any agreement or instrument with such Regulated
Subsidiary’s applicable Governmental Authorities) and (ii) other than to the
extent that such Regulated Subsidiary reasonably believes, in good faith, that
such income could be distributed, declared and paid as a dividend or similar
distribution without causing such Regulated Subsidiary’s capital, share capital
or equity, as applicable, to be at or below the highest level at which dividends
by such Regulated Subsidiary may be restricted, other activities undertaken by
such Regulated Subsidiary may be limited or other regulatory actions with
respect to such Regulated Subsidiary may be taken, in each case by applicable
Governmental Authorities based upon such capital, share capital or equity, as
applicable (but for the avoidance of doubt, cash dividends or other cash
distributions actually paid to the Borrower or any Subsidiary (unless the income
of such Subsidiary in receipt of such cash dividend or other cash distribution
would be excluded from Consolidated Net Income pursuant to this definition) by
such Regulated Subsidiary during such period shall be included in Consolidated
Net Income for such period), (c) the income of any Person (other than the
Borrower or any Subsidiary) in which the Borrower or any Subsidiary owns an
Equity Interest, except to the extent of the amount of cash dividends or other
cash distributions actually paid to the Borrower or any Subsidiary (unless the
income of such Subsidiary would be excluded from Consolidated Net Income
pursuant to this proviso) during such period and (d) the income of any
non-Wholly-Owned Subsidiary (whether or not consolidated for financial reporting
purposes with the Borrower) attributable to minority equity interests in such
Subsidiary held by Persons other than the Borrower and its Wholly-Owned
Subsidiaries. For purposes of calculating a Regulated Subsidiary’s capital,
share capital and/or equity at any time pursuant to clause (b)(ii) of this
definition, as applicable, receivables that are less than 30 days old at such
time and are reasonably expected to be collected shall be deemed to be cash in
an amount equal to 80% of the balance sheet value of such receivables.

“Continuing Director” means (a) any member of the Board of Directors of the
Borrower who was a member of the Board of Directors of the Borrower on the date
of this Agreement and (b) any individual who becomes a member of the Board of
Directors of the Borrower after the date of this Agreement if such individual
was appointed, elected or nominated for election to the Board of Directors of
the Borrower with the affirmative vote of at least a majority of the directors
then still in office.

 

5



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Cost of Funds Rate” means, as of any day, the rate of interest determined by
the Administrative Agent to be representative of its or the Lenders’ cost of
funds, as applicable, to extend or maintain credit under this Agreement on such
day.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level higher than the
Pricing Level of the lower Debt Rating shall apply; (c) if the Borrower has only
one Debt Rating, the Pricing Level that is one level lower than that of such
Debt Rating shall apply; and (d) if the Borrower does not have any Debt Rating,
Pricing Level 5 shall apply.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 to the Existing Credit
Agreement.

“Disqualified Equity Interests” means Equity Interests that (a) require the
payment of any dividends (other than dividends payable solely in shares of
Qualified Equity Interests), (b) mature or are mandatorily redeemable or subject
to mandatory repurchase or redemption or repurchase at the option of the holders
thereof, in whole or in part and whether upon the occurrence of any event,
pursuant to a sinking fund obligation, on a fixed date or otherwise, prior to
the date that is 91 days after the Maturity Date (other than upon payment in
full of the Obligations and termination of the Commitments or upon a “change in
control,” provided that any payment required pursuant to a “change in control”
is contractually subordinated in right of payment to the Obligations on terms
reasonably satisfactory to the Administrative Agent and such requirement is not
applicable in more circumstances than pursuant to the change of control
provisions in the Senior Notes Documents), or (c) are convertible or
exchangeable, automatically or at the option of any holder thereof, into any
Indebtedness, Equity Interests or other assets other than Qualified Equity
Interests.

“Dollars” or “$” refers to lawful money of the United States of America.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means all treaties, laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, the preservation or
reclamation of natural resources, the generation, management, Release or
threatened Release of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of medical monitoring, costs of
environmental remediation or restoration, administrative oversight costs,
consultants’ fees, fines, penalties or indemnities), of the Borrower or any
Subsidiary directly or indirectly resulting from or based upon (a) any actual or
alleged violation of any Environmental Law or permit, license or approval issued
thereunder, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any

 

6



--------------------------------------------------------------------------------

Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Equivalents” means all securities convertible into or exchangeable for
Equity Interests, and all warrants, options or other rights to purchase or
subscribe for any Equity Interests, whether or not presently convertible,
exchangeable or exercisable.

“Equity Interests” means shares, shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Loan, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period. If such rate is not available at such
time for any reason (as provided in Section 2.19), then the “Eurocurrency Rate”
for such Interest Period shall be the rate per annum determined as the Quoted
Rate supplied to the Administrative Agent by the Reference Bank in accordance
with Section 2.19.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

7



--------------------------------------------------------------------------------

“Exchange and Clearing Operations” means the business relating to exchange and
clearing, depository and settlement operations conducted by any Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction described in clause
(a) above and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.17(b)), any U.S. federal
withholding tax that (i) is in effect and would apply to amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to any withholding tax pursuant to Section 2.15(a), or
(ii) is attributable to such Foreign Lender’s failure to comply with
Section 2.15(e).

“Existing Credit Agreement” means the Credit Agreement, dated as of January 15,
2010, by and among the Borrower, Bank of America, N.A., as administrative agent,
the lenders party thereto and the other parties thereto.

“Existing Term Loans” means the Term A Loans and the Term X Loans outstanding
under the Existing Credit Agreement.

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §§ 201
et seq.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to JPMCB on
such day on such transactions as determined by the Administrative Agent.

“Fee Letter” means the fee letter, dated as of December 16, 2010 by and among
the Borrower, JPMCB and the Arranger.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Funded Indebtedness” means, with respect to any Person;

(a) all obligations of such Person for borrowed money;

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

 

8



--------------------------------------------------------------------------------

(c) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding trade accounts payable and other accrued
obligations, in each case incurred in the ordinary course of business);

(d) all Funded Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Funded Indebtedness secured thereby has been assumed;

(e) all Guarantees by such Person of Funded Indebtedness of others;

(f) all Capital Lease Obligations of such Person; and

(g) all drafts drawn (to the extent unreimbursed) under any letter of credit,
letter of guaranty or bankers’ acceptance for the account of such Person.

Notwithstanding any other provision of this Agreement to the contrary, (i) the
term “Funded Indebtedness” shall not include contingent post-closing purchase
price adjustments or earn-outs to which the seller in any Acquisition may become
entitled and (ii) the amount of Consolidated Indebtedness for which recourse is
limited either to a specified amount or to an identified asset of such Person
shall be deemed to be equal to such specified amount or the fair market value of
such identified asset as determined by such Person in good faith. For the
avoidance of doubt, Qualified Equity Interests shall not be deemed Funded
Indebtedness.

“GAAP” means generally accepted accounting principles in the United States of
America; provided that the Borrower may make a one-time election to switch to
IFRS, if permitted to do so by the SEC in the Borrower’s filings with the SEC,
and following such election and the notification in writing to the
Administrative Agent by the Borrower thereof, “GAAP” shall mean IFRS. After such
election, the Borrower cannot subsequently elect to report under generally
accepted accounting principles in the United States of America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Granting Lender” has the meaning assigned to such term in Section 9.04(e).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances, materials
or wastes and all hazardous or toxic substances, materials, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances, materials or wastes of any nature
regulated pursuant to any Environmental Law.

“IDCG” means International Derivatives Clearing Group LLC, a Delaware limited
liability company, and its subsidiaries.

 

9



--------------------------------------------------------------------------------

“IFRS” means the International Financial Reporting Standards issued and/or
adopted by the International Accounting Standards Board, as in effect from time
to time.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding trade
accounts payable and other accrued obligations, in each case incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding the foregoing, in connection with
any Acquisition, the term “Indebtedness” shall not include contingent
post-closing purchase price adjustments or earn-outs to which the seller in such
Acquisition may become entitled. For the avoidance of doubt, Qualified Equity
Interests shall not be deemed Indebtedness.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Information” has the meaning set forth in Section 9.12.

“Interest Coverage Ratio” means, on any date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Cash Interest Expense for the period of four
consecutive fiscal quarters of the Borrower ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of the Borrower most-recently ended prior to such date for which
financial statements have been or were required to be delivered pursuant to
clause (a) or (b) of Section 5.01).

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the Maturity Date
and (b) with respect to any Eurocurrency Loan, the last Business Day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each Business Day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one month thereafter, provided
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period and (c) no Interest Period
for any Borrowing shall extend past the Maturity Date. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

10



--------------------------------------------------------------------------------

“Investment” has the meaning set forth in Section 6.04.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 9.04, other than any such
Person that ceases to be a party hereto pursuant to Section 9.04.

“Leverage Ratio” means as of any date, the ratio of (a) Total Indebtedness as of
such date minus the lesser of (i) cash and cash equivalents (determined in
accordance with GAAP) of the Borrower and the Subsidiaries, other than cash and
cash equivalents not readily available for use by the Borrower in its discretion
(including customer-segregated cash and cash equivalents and cash and cash
equivalents required by applicable law or regulatory requirement to be
maintained as such by the Borrower or any Subsidiary), and (ii) $150,000,000, to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower ended on such date (or, if such date is not the last day of a
fiscal quarter, ended on the last day of the fiscal quarter of the Borrower most
recently ended prior to such date for which financial statements have been
delivered pursuant to Section 5.01).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means this Agreement and, solely for purposes of clause (e) of
Article VII, the Fee Letter.

“Loans” means the loans made by the Lenders to the Borrower pursuant to
Section 2.01.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

“Margin Stock” has the meaning assigned thereto in Regulation U of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties or financial condition of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Borrower to perform any
of its material obligations under any Loan Document or (c) the rights of or
remedies available to the Lenders under the Loan Documents, taken as a whole.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and the Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means, at any date of determination, each of the
Borrower’s Subsidiaries (i) which the Borrower has elected to treat as a
Material Subsidiary or (ii) (a) whose total assets (on a consolidated basis with
its subsidiaries) at the last day of the relevant fiscal year (individually or
in the aggregate) were equal to or greater than 5.0% of the consolidated total
assets of the Borrower and the Subsidiaries at such date or (b) whose revenues
(on a consolidated basis with its subsidiaries) for the most recently ended
fiscal year for which financial statements have been delivered pursuant to
Section 5.01(a) (individually or in the aggregate) are equal to or greater than
5.0% of the consolidated revenues of the Borrower and the Subsidiaries for such
fiscal year;

 

11



--------------------------------------------------------------------------------

provided that at no time shall the total consolidated assets or total
consolidated revenues of all Subsidiaries that are not Material Subsidiaries in
reliance on clause (ii) above exceed, at such time, 5.0% of the consolidated
total assets or 5.0% of the consolidated total revenues, respectively, of the
Borrower and its Subsidiaries and if either such aggregate threshold is exceeded
then the Borrower shall designate a sufficient number of Subsidiaries which
would not constitute Material Subsidiaries under clause (ii) above as Material
Subsidiaries such that neither such aggregate threshold is exceeded. For the
avoidance of doubt, for purposes of determining whether any Subsidiary is a
Material Subsidiary for purposes of clauses (f), (g), (h), (i), (j) or (k) of
Article VII (each, a “Specified Exception”), all Subsidiaries as to which the
Borrower has previously relied on a Specified Exception shall be aggregated
(based on the calculation of the amounts set forth in clause (ii) of the
preceding sentence as of the time such Specified Exception was relied on with
respect to each such Subsidiary) for purposes of determining whether a
Subsidiary is a Material Subsidiary for purposes of such Specified Exception
(e.g., if on March 1, 2010, a Subsidiary which accounted for 3.0% of the
Borrower’s consolidated assets as of December 31, 2009 and 3.0% of the
Borrower’s consolidated revenues for the year ended December 31, 2009 becomes
subject to a proceeding described in clause (h) of Article VII, then for
purposes of determining whether a second Subsidiary is a “Material Subsidiary”
for purposes of Article VII on March 1, 2011, if such second Subsidiary
accounted for 2% of the Borrower’s consolidated assets as of December 31, 2010
and 2% of the Borrower’s consolidated revenues for the year ended December 31,
2010, such second Subsidiary would not be a “Material Subsidiary” for purposes
of Article VII but if such second Subsidiary accounted for 2.5% of the
Borrower’s consolidated assets as of December 31, 2010 and 2.5% of the
Borrower’s consolidated revenues for the year ended December 31, 2010, then such
second Subsidiary would constitute a “Material Subsidiary” for purposes of
Article VII).

“Maturity Date” means December 16, 2011.

“Maximum Rate” has the meaning set forth in Section 9.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earn-out, but excluding any interest payments, but only as
and when received), (ii) in the case of a casualty, insurance proceeds, and
(iii) in the case of a condemnation or similar event, condemnation awards and
similar payments, minus (b) the sum of (i) all customary fees and out-of-pocket
expenses paid by the Borrower and the Subsidiaries to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments that are permitted hereunder and are made by the Borrower and
the Subsidiaries as a result of such event to repay Indebtedness (other than
Loans) secured by such asset or otherwise subject to mandatory prepayment as a
result of such event and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) by the Borrower and the Subsidiaries, and the amount of
any reserves established by the Borrower and the Subsidiaries to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer), provided that any reduction at any time in the amount of any
such reserves (other than as a result of payments made in respect thereof) shall
be deemed to constitute the receipt by the Borrower at such time of Net Proceeds
in the amount of such reduction. Without limiting the generality of the
foregoing, proceeds received in any Prepayment Event with respect to any
Regulated Subsidiary shall not constitute Net Proceeds if and to the extent that
at the time the related prepayment of Loans pursuant to Section 2.09 would be
required to be made by the Borrower in good faith believes that the distribution
of such proceeds to the Borrower would result in the capital of such Regulated
Subsidiary being below the minimum capital requirement set forth by an
applicable Governmental Authority for such Regulated Subsidiary.

 

12



--------------------------------------------------------------------------------

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

“Obligations” means (a) the due and punctual payment by the Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans under this
Credit Agreement paid equally and ratably, when and as due, whether at maturity,
by acceleration, upon one or more dates set for prepayment or otherwise, in each
case, free and clear and without deduction for any Indemnified Taxes or Other
Taxes and (ii) all other monetary obligations of the Borrower to the
Administrative Agent or any of the Lenders under this Credit Agreement and each
of the other Loan Documents, paid equally and ratably, including obligations to
pay fees (including participation and commitment fees), expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), and
(b) the due and punctual performance of all other obligations of the Borrower
under or pursuant to this Credit Agreement and each of the other Loan Documents.

“OMX” means OMX AB (publ), a public limited liability company, registered with
the Swedish Companies Registration Office with corporate identity number
556243-8001.

“OMX Group” means OMX and its Subsidiaries.

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or other governmental charges
that are not yet due or are being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;

 

13



--------------------------------------------------------------------------------

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, pension liabilities, unemployment insurance and
other social security laws or regulations or other insurance-related obligations
(including, without limitation, pledges or deposits securing liability to
insurance carriers under insurance or self-insurance arrangements);

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) Liens arising from Permitted Investments described in clause (g) of the
definition of the term “Permitted Investments”;

(h) Liens arising in connection with ordinary course non-speculative hedging
arrangements and bankers’ Liens granted in the ordinary course of business
relating to the operation of bank accounts maintained by the Borrower or its
Subsidiaries or as part of letter of credit transactions and Liens granted in
customary escrow arrangements on sales and acquisitions permitted by this
Agreement;

(i) any netting or setoff arrangement entered into by the Borrower or any of its
Subsidiaries in the ordinary course of its banking arrangements or in connection
with the cash pooling activities of the Borrower and its Subsidiaries entered
into in the ordinary course of business;

(j) customary Liens over goods, inventory or documents of title where the
shipment or storage price is financed by a documentary credit;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(l) Liens constituting contractual rights of setoff under agreements with
customers, in each case, entered into in the ordinary course of business; and

(m) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) any Investment in marketable debt obligations issued or guaranteed by the
government of the United Kingdom, any member state of the European Economic Area
or any Participating Member State or by an instrumentality or agency of any of
them whose indebtedness is rated not less than A by S&P or A2 by Moody’s (or
equivalent from an internationally recognized credit rating agency) maturing
within one year from the date of acquisition thereof;

(c) Investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

14



--------------------------------------------------------------------------------

(d) Investments in commercial paper not convertible or exchangeable to any other
security (i) for which a recognized trading market exists, (ii) issued by an
issuer incorporated in the United Kingdom, any member state of the European
Economic Area or any Participating Member State, (iii) which matures within one
year after the relevant date of calculation and (iv) which has a credit rating
of either A-1 or higher by S&P or Fitch Ratings Ltd or P-1 or higher by Moody’s,
or, if no rating is available in respect of the commercial paper, the issuer of
which has, in respect of its long-term unsecured and non-credit enhanced debt
obligations, an equivalent rating;

(e) Investments in certificates of deposit, banker’s acceptances and time or
demand deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any Acceptable Bank;

(f) sterling bills of exchange eligible for rediscount at the Bank of England
and accepted by an Acceptable Bank (or their dematerialised equivalent);

(g) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (b) above;

(h) Investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in Investments of the type described in clauses (a) through
(c) above;

(i) any Investment accessible within 60 days in money market funds which have a
credit rating of either A-1 or higher by S&P or Fitch Rating Ltd or P-1 or
higher by Moody’s and which invest substantially all their assets in securities
of the types described in clauses (a) through (c) above;

(j) Investments that comply with the Investment Policy set forth on Schedule
1.04; and

(k) in the case of any Foreign Subsidiary, other high quality Investments
similar in tenure and credit quality to those described in clauses (a) through
(j) above that are customarily used by companies in the jurisdictions in which
such Foreign Subsidiary operates for short term cash management purposes.

“Person” means any natural person or entity, including any corporation, limited
liability company, trust, joint venture, association, company, partnership or
Governmental Authority or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 5.01.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including by way of merger or
consolidation) of any property or asset of the Borrower or any Subsidiary
pursuant to clause (j) of Section 6.05, resulting in aggregate Net Proceeds
exceeding $10,000,000; or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary with respect to any series of related
events resulting in aggregate Net Proceeds exceeding $10,000,000.

“Pro Forma Basis” means, with respect to the calculation of the Leverage Ratio
or the Interest Coverage Ratio, that such calculation shall give pro forma
effect to all Restricted Payments, creation or incurrence of Liens or
Acquisitions, all issuances, incurrences or assumptions and all repayments of
Indebtedness (with any such

 

15



--------------------------------------------------------------------------------

Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) and all sales, transfers or other dispositions of any
material assets outside the ordinary course of business that have occurred since
the beginning of the four consecutive fiscal quarter period of the Borrower
most-recently ended on or prior to such date for which financial statements have
been or were required to be delivered pursuant to paragraph (a) or (b) of
Section 5.01 as if they occurred on the first day of such four consecutive
fiscal quarter period (including cost savings resulting from headcount
reductions, facility closings or similar restructurings to the extent such cost
savings (a) would be permitted to be reflected in pro forma financial
information complying with the requirements of GAAP and Article XI of Regulation
S-X under the Securities Act of 1933, as amended, as interpreted by the Staff of
the SEC, and as certified by a Financial Officer or (b) have been realized or
for which the steps necessary for realization have been taken, and as certified
by a Financial Officer.

“Proposed Change” has the meaning assigned to such term in Section 9.02(b).

“Public Lender” has the meaning set forth in Section 5.01.

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

“Quotation Day” in respect of the determination of the Eurocurrency Rate for any
Interest Period for any Borrowing, conversion or continuation, means the day on
which quotations would normally be given by prime banks in the London interbank
market for deposits in Dollars for delivery on the first day of such Interest
Period; provided that if quotations would normally be given on more than one
date, the Quotation Day for such Interest Period shall be the last of such
dates.

“Quoted Rate” means, with respect to any Borrowing, conversion or continuation,
the rate at which deposits in Dollars for delivery on the first day of the
relevant Interest Period in Same Day Funds in the approximate amount of the
Eurocurrency Rate Loan being made, converted or continued are offered by the
Reference Bank in the London interbank market at 11:00 a.m., London time on the
Quotation Day prior to the commencement of such Interest Period.

“Reference Bank” means JPMCB.

“Refinancing Transactions” means the “Transactions” as defined in the Existing
Credit Agreement.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Regulated Subsidiary” means (i) any Broker Dealer Subsidiary, (ii) any
Subsidiary regulated as an insurance company or clearinghouse, and (iii) any
Subsidiary whose dividends may be restricted, other activities undertaken by
such Subsidiary may be limited or other regulatory actions with respect to such
Subsidiary may be taken, in each case by applicable Governmental Authorities in
the event that such Subsidiary does not maintain capital at the level required
by applicable Governmental Authorities.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within or upon any building, structure,
facility or fixture.

“Required Lenders” means, at any time, Lenders having outstanding Loans and
unused Commitments, collectively, representing more than 50% of the aggregate
outstanding Loans and unused Commitments at such time.

 

16



--------------------------------------------------------------------------------

“Requirement of Law” means, with respect to any Person, any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer or Person performing similar functions of the Borrower and, as
to any document delivered on the Effective Date, any secretary or assistant
secretary of the Borrower. Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Borrower or any
Subsidiary, or any other payment (including any payment under any Swap
Agreement) that has a substantially similar effect to any of the foregoing, in
each case, other than through the issuance of Qualified Equity Interests. For
the avoidance of doubt, payments with respect to Indebtedness convertible into
Equity Interests shall not be deemed to be Restricted Payments.

“S&P” means Standard & Poor’s Ratings Group, Inc.

“Same Day Funds” means immediately available funds.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Senior Notes” means the senior unsecured notes of the Borrower issued and sold
on January 15, 2010 pursuant to the Senior Notes Documents.

“Senior Notes Documents” means the Senior Notes Indenture and all side letters,
instruments, agreements and other documents evidencing or governing the Senior
Notes, providing for any right in respect thereof, affecting the terms thereof
or entered into in connection therewith and all schedules, exhibits and annexes
to each of the foregoing.

“Senior Notes Indenture” means the Indenture dated as of January 15, 2010,
between the Borrower and the trustee party thereto, in respect of the Senior
Notes.

“SFSA” means the Swedish Financial Supervisory Authority (Sw:
Finansinspektionen).

“Specified Indebtedness” means any debt securities (including debt securities
convertible into Equity Interests) issued by the Borrower or any of its
Subsidiaries (other than to the Borrower or any of its Subsidiaries).

“SPV” has the meaning assigned to such term in Section 9.04(e).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50%

 

17



--------------------------------------------------------------------------------

of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future,
spot currency purchase, hedging or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings now or hereafter imposed, levied, collected
or withheld by any Governmental Authority, and any interest, penalties or
additions to tax related thereto.

“Total Indebtedness” means, without duplication, as of any date, the aggregate
principal amount of Indebtedness of the Borrower and the Subsidiaries included
as a liability on the balance sheet of the Borrower and its Subsidiaries,
determined on a consolidated basis plus any guarantee of indebtedness of any
third party, provided that the term “Indebtedness” shall not include
(i) contingent obligations of the Borrower or any Subsidiary as an account party
or applicant in respect of any letter of credit or letter of guaranty unless
such letter of credit or letter of guaranty supports an obligation that
constitutes Indebtedness and (ii) any unfunded commitment or (iii) any
Indebtedness or Guarantees permitted by Section 6.01(xii) and outstanding in
reliance of such Section 6.01(xii).

“Transaction Costs” means all fees, costs and expense incurred or payable by the
Borrower or any Subsidiary in connection with the Transactions.

“Transactions” means the execution, delivery and performance by the Borrower of
the Loan Documents, the borrowing of Loans and the use of the proceeds thereof
to repurchase approximately 22,800,000 shares of common stock of the Borrower on
December 21, 2010 and the payment of the Transaction Costs.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Base Rate.

“UK ESOP Program” means any program in which any member of the OMX Group acts as
an intermediary in the UK for customers’ exercise of employee stock option
programs and/or equivalent incentive schemes that the customers have for its
employees.

“Wholly-Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more Wholly-Owned Subsidiaries of such Person or by such Person and one or more
Wholly-Owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurocurrency Loan” or “Eurocurrency Borrowing”).

 

18



--------------------------------------------------------------------------------

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include.” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless otherwise indicated or the context requires otherwise, (a) any definition
of or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the date hereof in GAAP (including any
election by the Borrower to operate under IFRS) or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change or election shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.

SECTION 1.05 Pro Forma Calculations. For purposes of any determination of the
Interest Coverage Ratio or Leverage Ratio pursuant to Section 2.09 or any
covenant set forth in Article VI (a) for any period during which any Acquisition
or any sale, transfer or other disposition of any material assets outside the
ordinary course of business occurs (or has occurred since the last day of such
period), the calculation of the Interest Coverage Ratio or Leverage Ratio with
respect to such period for such purpose shall be made on a Pro Forma Basis and
(b) prior to the delivery date for financial statements under Section 5.01(a)
for the fiscal period ended December 31, 2010, the calculation of the Interest
Coverage Ratio or Leverage Ratio shall be as of the end of the period for which
the most recent financial statements of the Borrower have been furnished
pursuant to either Section 3.04 or Section 5.01(a) or (b), and the levels for
such Interest Coverage Ratio and Leverage Ratio shall be the levels set forth in
Section 6.08 and 6.09 for the fiscal period ended December 31, 2010.

ARTICLE II

THE LOANS

SECTION 2.01 Commitments.

Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make to the Borrower a single loan denominated in Dollars
equal to such Lender’s Commitment on the Closing Date. Amounts borrowed under
this Section 2.01 and repaid or prepaid may not be reborrowed. Loans may be ABR
Loans or Eurocurrency Loans, as further provided herein.

SECTION 2.02 Funding of Loans. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. The failure of any

 

19



--------------------------------------------------------------------------------

Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder, provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan, provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

SECTION 2.03 Requests for Borrowings.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 noon, New York City time, (i) three (3) Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Loans or any
conversion of ABR Loans to Eurocurrency Loans (or on the Closing Date in the
case of the initial Borrowing) and (ii) on the requested date of any Borrowing
of ABR Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.03(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Borrowing Request, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurocurrency Loans shall be in an amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof. Each Borrowing of or conversion
to ABR Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof. Each Borrowing Request (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Borrowing of
Loans, a conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued and (iv) the
Type of Loans to be borrowed or to which existing Loans are to be converted. If
the Borrower fails to specify a Type of Loan in a Borrowing Request or fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, ABR Loans. Any such
automatic conversion to ABR Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency
Loans.

(b) Following receipt of a Borrowing Request, the Administrative Agent shall
promptly notify each Lender of the amount of its pro rata share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to ABR Loans described in
Section 2.03(a). In the case of each Borrowing, each applicable Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 1:00 p.m., New York
City time, on the Business Day specified in the Borrowing Request. Upon
satisfaction of the applicable conditions set forth in Article IV, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Loan may be continued or
converted only on the last day of an Interest Period for such Eurocurrency Loan.
During the existence of an Event of Default, the Required Lenders may require
that no Loans may be converted to or continued as Eurocurrency Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Loans
upon determination of such interest rate. The determination of the Eurocurrency
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that ABR Loans are outstanding, the Administrative Agent
shall notify the Borrower and the Lenders of any change in the Administrative
Agent’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

20



--------------------------------------------------------------------------------

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than two (2) Interest Periods in effect unless otherwise agreed
between the Borrower and the Administrative Agent.

(f) Unless the Administrative Agent shall have received notice from a Lender
prior to the Closing Date that such Lender will not make available to the
Administrative Agent such Lender’s portion of such Borrowing, the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the date of such Borrowing in accordance with paragraph
(b) above, and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If the
Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the Borrower severally agrees to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the Overnight Rate plus any administrative, processing, or
similar fees customarily charged by the Administrative Agent in accordance with
the foregoing. A certificate of the Administrative Agent submitted to any Lender
with respect to any amounts owing under this Section 2.03(f) shall be conclusive
in the absence of manifest error. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing and the
Administrative Agent shall promptly remit to Borrower any amounts previously
paid by Borrower in respect of such Borrowing under this Section 2.03. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

SECTION 2.04 [Reserved].

SECTION 2.05 [Reserved].

SECTION 2.06 Termination of Commitments.

Unless previously terminated, the Commitments shall terminate at 5:00 p.m., New
York City time, on the Closing Date.

SECTION 2.07 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan of such Lender on the Maturity Date in Dollars.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) Absent manifest error, the entries made in the accounts maintained pursuant
to paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein,

 

21



--------------------------------------------------------------------------------

provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans and pay interest thereon in accordance with
the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.08 [Reserved].

SECTION 2.09 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section.

(b) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Subsidiary from the issuance and sale of any
Specified Indebtedness, the Borrower shall, within three Business Days after
such Net Proceeds are received, prepay Loans in accordance with subsection
(e) below in an amount equal to the amount of such Net Proceeds.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Subsidiary in respect of any Prepayment Event,
the Borrower shall, within three Business Days after such Net Proceeds are
received, prepay Loans in accordance with subsection (e) below, in an aggregate
amount equal to the lesser of the amount (i) of such Net Proceeds and (ii) of
Loans required to be prepaid in order to reduce the Borrower’s Leverage Ratio to
2.50 to 1.00 on a Pro Forma Basis after giving effect to such Prepayment Event
and the prepayment of Loans; provided that if the Borrower and the Subsidiaries
apply the Net Proceeds from such event (or a portion thereof) within 270 days
after receipt of such Net Proceeds and at a time when no Default has occurred
and is continuing, to acquire real property, equipment or other tangible assets
to be used in the business of the Borrower and the Subsidiaries (provided that
the Borrower has delivered to the Administrative Agent within three Business
Days after such Net Proceeds are received a certificate of a Financial Officer
stating its intention to do so and certifying that no Default has occurred and
is continuing), then no prepayment shall be required pursuant to this paragraph
in respect of the Net Proceeds in respect of such event (or the portion of such
Net Proceeds specified in such certificate, if applicable) except to the extent
of any such Net Proceeds therefrom that have not been so applied or
contractually committed by the end of such 270-day period (and, if so
contractually committed in writing but not applied prior to the end of such
270-day period, applied within 90 days of such commitment) or cease to be
contractually committed after such 270-day period, at which time a prepayment
shall be required in an amount equal to such Net Proceeds that have not been so
applied. Notwithstanding the foregoing, the Borrower may satisfy its obligation
to prepay Loans under this Section 2.09(c) by prepaying a like principal amount
of Existing Term Loans in lieu of prepaying the Loans.

(d) Prior to any optional prepayment of Borrowings hereunder, the Borrower shall
select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (e) of this
Section.

(e) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy or otherwise in writing) of any prepayment hereunder (i) in the case
of prepayment of a Eurocurrency Borrowing not later than 12:00 p.m., New York
City time, three Business Days before the date of prepayment and (ii) in the
case of prepayment of an ABR Borrowing, not later than 12:00 p.m., New York City
time, one Business Day before the

 

22



--------------------------------------------------------------------------------

date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment, provided that a notice of optional
prepayment may state that such notice is conditional upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness, in which case such notice of prepayment may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to 12:00 noon
New York City time, on the specified date) if such condition is not satisfied.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.03(a), except
as necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11, except in the case of partial prepayment of ABR
Loans, which interest shall be payable on the next scheduled interest payment
date.

SECTION 2.10 Fees.

The Borrower agrees to pay to the Administrative Agent and the Arranger, for
their own respective accounts, fees payable in the amounts and at the times
separately agreed upon between the Borrower, the Administrative Agent and the
Arranger, as set forth in the Fee Letter.

SECTION 2.11 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Base Rate
plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
applicable Eurocurrency Rate for Borrowings for the Interest Period in effect
for such Borrowing plus the Applicable Rate plus (in the case of a Eurocurrency
Loan of any Lender which is lent from a lending office in the United Kingdom or
a Participating Member State), Mandatory Costs.

(c) Notwithstanding the foregoing, (i) if any amount (other than principal of
any Loan) payable by the Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such amount shall bear
interest, after as well as before judgment, at a rate per annum equal to 2.00%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section, (ii) if any principal of any Loan payable by the Borrower hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to 2.00% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section, and (iii) upon the request
of the Required Lenders, while any Event of Default exists, the Borrower shall
pay interest on the principal amount of all outstanding Obligations hereunder at
a rate per annum equal to 2.00% plus the rate otherwise applicable to such Loan
as provided in the preceding paragraphs of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e) All computations of interest for ABR Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is

 

23



--------------------------------------------------------------------------------

made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

SECTION 2.12 Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for any Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (1) any request
pursuant to Section 2.03(a) that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and (2) if any Borrowing Request requests a Eurocurrency Borrowing, the interest
rate applicable to such Borrowing shall be for a Borrowing of Base Rate Loans in
the amount specified therein.

(b) If any event described in the first sentence of Section 2.12(a) or in
Section 2.12(b) occurs and results in the application of the Cost of Funds Rate,
then at the request of the Administrative Agent or the Borrower, the
Administrative Agent and the Borrower shall enter into good faith negotiations
for a period of no more than 30 days for the purpose of agreeing to a substitute
basis for determining the rate of interest to be applied to the applicable
Borrowing (and, to the extent required, any future Borrowings). Any substitute
basis agreed upon shall be, with the consent of all Lenders, binding on all of
the parties to this Agreement.

SECTION 2.13 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except (A) any such
reserve requirement contemplated by Section 2.13(e) and (B) the requirements of
the Bank of England and the Financial Services Authority or the European Central
Bank reflected in the Mandatory Cost, other than as set forth below);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurocurrency Loans made by such
Lender;

(iii) subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement, or any Loan made by it, or change the basis of taxation of payments
to such Lender in respect thereof (except for Indemnified Taxes or Other Taxes
indemnified by Section 2.15, and the imposition of, or any change in the rate
of, any Excluded Taxes); or

(iv) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans;

(v) require any Lender to maintain increased liquidity as a result of credit
extended hereunder;

 

24



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or, in the case of clause
(iii), any Loan), or of maintaining its obligation to make any such Loan, or to
increase the cost to such Lender or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section 2.13 shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(e) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which in
each case shall be due and payable on each date or which interest is payable on
such Loan, provided the Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.

SECTION 2.14 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan following December 15, 2010 and other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurocurrency Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.09(e) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.17 or Section 9.02(b), then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or

 

25



--------------------------------------------------------------------------------

expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurocurrency Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate that such Lender would bid were it to bid, at the commencement
of such period, for deposits in Dollars of a comparable amount and period from
other banks in the Eurocurrency market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.15 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes, provided that if any applicable
withholding agent shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable by the Borrower shall be
increased as necessary so that after making all such required deductions
(including such deductions applicable to additional sums payable under this
Section 2.15) the Administrative Agent or Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the applicable
withholding agent shall make such deductions, and (iii) the applicable
withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(c) The Borrower shall indemnify and hold harmless the Administrative Agent and
each Lender, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes payable by the Administrative Agent or
such Lender (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.15) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The written demand
shall be made in a certificate setting forth the amount of such Indemnified
Taxes or Other Taxes and, in reasonable detail, the calculation and basis for
such Indemnified Taxes or Other Taxes.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt, if
available, issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) (i) Each Lender that is a United States person as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two duly completed and signed copies of Internal Revenue Service Form
W-9 certifying that such Lender is exempt from federal backup withholding.

(ii) Each Lender that is a Foreign Lender shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement whichever of the following is applicable:

(A) two duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for the benefits of an income tax treaty to which the United States
is a party,

(B) two duly completed copies of Internal Revenue Service Form W-8ECI,

 

26



--------------------------------------------------------------------------------

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit D (any such certificate a “United States
Tax Compliance Certificate”) and (B) two duly completed copies of Internal
Revenue Service Form W-8BEN, or

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership, or is a Participant holding a
participation granted by a participating Lender), Internal Revenue Service Form
W-8IMY, accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance
Certificate, Form W-9 or any other required information from each beneficial
owner, as applicable.

(iii) Without limitation of its obligations under paragraphs (i) or (ii), each
Lender shall, at such time as reasonably requested by the Borrower or the
Administrative Agent, provide the Borrower and the Administrative Agent with any
other documentation prescribed by applicable law, properly completed and
executed, as will permit payments made to such Lender under the Loan Documents
to be made without or at a reduced rate of withholding tax.

(iv) Each Lender shall deliver to the Borrower and the Administrative Agent two
further copies of any previously delivered form or certification (or any
applicable successor form) on or before the date that any such form or
certification expires or becomes obsolete or inaccurate and promptly after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Borrower or the Administrative Agent, or promptly notify
the Borrower and the Administrative Agent that it is unable to do so. Each
Lender shall promptly notify the Borrower and the Administrative Agent at any
time it determines that it is no longer in a position to provide any previously
delivered form or certification to the Borrower or the Administrative Agent.

(v) Notwithstanding any other provision of this paragraph (e), a Lender shall
not be required to deliver any form that such Lender is not legally able to
deliver.

(vi) The Administrative Agent in its capacity as such shall, to the extent it is
legally entitled to do so, from time to time deliver to the Borrower a properly
executed copy of Internal Revenue Service Form W-8IMY or W-9, as applicable.

(f) If the Administrative Agent or a Lender determines, in its reasonable
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.15, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

SECTION 2.16 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest, fees or of amounts payable under
Section 2.13, 2.14 or 2.15, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 3:00 p.m., New York City time), on the date
when due, in immediately available

 

27



--------------------------------------------------------------------------------

funds, without setoff or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s Office, except that payments pursuant to Sections
2.13, 2.14, 2.15 and 9.03 shall be made directly to the Persons entitled thereto
and payments pursuant to other Loan Documents shall be made to the Persons
specified therein. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment under any Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder with respect to principal and interest on Loans shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office. The Administrative
Agent will promptly distribute to each Lender its pro rata (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s lending office.

(b) Subject to Section 2.16(e), if at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

(c) Subject to Section 2.16(e), if any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans, provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or other Affiliate
thereof (as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption and in its sole discretion, distribute to the Lenders the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

 

28



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.03(b), 2.16(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

SECTION 2.17 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.13, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not be inconsistent with its internal policies or otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.13, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee or the Borrower, (iii) the Borrower or such assignee shall
have paid to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b) and (iv) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise (including as a result of any action taken by
such Lender under paragraph (a) above), the circumstances entitling the Borrower
to require such assignment and delegation cease to apply.

SECTION 2.18 [Reserved].

SECTION 2.19 Determination of Eurocurrency Rate. If with respect to any
determination of the Eurocurrency Rate the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that BBA LIBOR
will not be available on a Quotation Day using Reuters or another commercially
available source providing quotations of BBA LIBOR, the Administrative Agent
shall promptly request that the Reference Bank supply it with its Quoted Rate,
and the Eurocurrency Rate to be used to determine the interest rate applicable
to the relevant Borrowing, conversion or continuation shall be the Quoted Rate
supplied to the Administrative Agent by the Reference Bank.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of the Borrower and its Subsidiaries
(other than Subsidiaries that are not Material Subsidiaries) (a) is duly
organized, validly existing and (where such concept exists) in good

 

29



--------------------------------------------------------------------------------

standing (or its equivalent, if any) under the laws of the jurisdiction of its
organization, (b) has all requisite corporate power and authority to carry on
its business as now conducted except where the failure to have the same could
not individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (c) has all requisite corporate power and authority to execute,
deliver and perform its obligations under each Loan Document to which it is a
party, except where the failure to have the same could not individually or in
the aggregate reasonably be expected to result in a Material Adverse Effect and
(d) is qualified to do business in, and (where such concept exists) is in good
standing (or its equivalent, if any) in, every jurisdiction where such
qualification is required except where the failure to be so qualified or to be
(where such concept exists) in good standing (or its equivalent, if any) could
not individually or in the aggregate reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.02 Authorization; Enforceability.

(a) The Transactions to be entered into and the execution and delivery of this
Agreement by the Borrower and all other agreements to be entered into in
connection with the Transactions are within the Borrower’s corporate powers and
have been or will by the time required be duly authorized by all necessary
corporate or other action.

(b) This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document to which the Borrower is to be a
party, when executed and delivered by the Borrower, will constitute, a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions and the
execution and delivery of this Agreement by the Borrower (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been, or will be by the time
required, obtained or made and are, or will be by the time required, in full
force and effect, (b) will not violate the Organizational Documents of the
Borrower, (c) will not violate any Requirement of Law applicable to the
Borrower, (d) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any Subsidiary or
their respective assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any Subsidiary or give rise to a right of,
or result in, termination, cancellation or acceleration of any obligation
thereunder, and (e) will not result in the creation or imposition of any Lien on
any asset of the Borrower or any Subsidiary, except Liens permitted by
Section 6.02, except, in the case of clauses (c) and (d), for any such
violations or defaults that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders or publicly filed
(i) its consolidated balance sheet as of the end of the fiscal years ended
December 31, 2008 and 2009 and consolidated statements of income, stockholders’
equity and cash flows for the fiscal years ended December 31, 2007, December 31,
2008 and December 31, 2009, in each case reported on by Ernst & Young LLP,
independent public accountants for the Borrower, and (ii) its consolidated
balance sheet as of September 30, 2010 and consolidated statements of income and
cash flows for the portion of the fiscal year ended September 2010 (and
comparable periods for the prior fiscal year), certified by its chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
the Subsidiaries as of such dates and for such periods in accordance with GAAP
consistently applied, subject in the case of clause (ii) to normal year-end
audit adjustments and the absence of footnotes.

 

30



--------------------------------------------------------------------------------

(b) Except as disclosed in the financial statements referred to above or the
notes thereto and except for the Disclosed Matters, after giving effect to the
Transactions, none of the Borrower or the Subsidiaries has, as of the Closing
Date, any material direct or contingent liabilities or long-term commitments.

(c) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect since December 31, 2009.

SECTION 3.05 Properties.

(a) Each of the Borrower and the Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business (including the Mortgaged Properties), except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or as proposed to be conducted or to utilize such properties for their
intended purposes.

(b) Each of the Borrower and the Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against the Borrower or any Subsidiary (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve any of the Loan Documents.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, or
(iii) has received notice of any claim with respect to any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or a Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements. Each of the Borrower and the
Subsidiaries is in compliance with (a) its Organizational Documents, (b) all
Requirements of Law applicable to it or its property and (c) all indentures,
agreements and other instruments binding upon it or its property, except, in the
case of clauses (b) and (c) of this Section, where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.08 Investment Company Status. None of the Borrower or any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09 Taxes. Except for failures that would not individually or in the
aggregate reasonably be expected to result in a Material Adverse Effect, each of
the Borrower and the Subsidiaries has (i) timely filed or caused to be filed all
Tax returns and reports required to have been filed; (ii) paid or caused to be
paid all Taxes required to have been paid by it, other than any Taxes that are
being contested in good faith by appropriate proceedings if such contest shall
have the effect of suspending the collection (or the enforcement of any Liens)
for such Taxes and adequate reserves for such Taxes have been provided on the
books of the Borrower or its Subsidiaries in accordance with GAAP; and
(iii) complied with all Tax withholding obligations.

 

31



--------------------------------------------------------------------------------

SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The minimum funding standards of ERISA and
the Code with respect to each Plan have been satisfied. The present value of all
accumulated benefit obligations under all underfunded Plans (determined for each
Plan based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded Plans by an amount that, if required to be
paid by the Borrower and the Subsidiaries, could reasonably be expected to have
a Material Adverse Effect.

SECTION 3.11 Disclosure. To the best of Borrower’s knowledge, none of the
reports, financial statements, certificates or other information, if any,
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of any Loan Document or delivered
thereunder (as modified or supplemented by other information so furnished and
taken together as a whole) contains any material misstatement of fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared based upon good faith assumptions believed by
it to be reasonable at the time delivered (it being understood that such
forecasts and projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, that no
assurance can be given that forecasts or projections will be realized, and that
actual results may differ from projections and such difference may be material).

SECTION 3.12 Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower and each Subsidiary in, each Subsidiary as of
the Closing Date.

SECTION 3.13 Insurance. The Borrower believes that the insurance maintained by
or on behalf of the Borrower and the Subsidiaries is in such amounts (with no
greater risk retention) and against such risks as is (i) customarily maintained
by companies of established repute engaged in the same or similar businesses
operating in the same or similar locations and (ii) adequate.

SECTION 3.14 Labor Matters. As of the Closing Date, there are no strikes or
lockouts or any other material labor disputes against the Borrower or any
Subsidiary pending or, to the knowledge of the Borrower, threatened. Except as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect, (a) the hours worked by and payments made to
employees of the Borrower and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters, and (b) all payments due from the
Borrower or any Subsidiary on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower or such Subsidiary. There is no organizing activity
involving the Borrower or any Subsidiary pending or, to the knowledge of the
Borrower or any Subsidiary, threatened by any labor union or group of employees,
except those that, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. There are no representation proceedings pending or, to
the knowledge of the Borrower or any Subsidiary, threatened with the National
Mediation Board, and no labor organization or group of employees of the Borrower
or any Subsidiary has made a pending demand for recognition, except those that,
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect. There are no material complaints or charges against the Borrower or any
Subsidiary pending or, to the knowledge of the Borrower or any Subsidiary,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment by the Borrower or any Subsidiary of any individual,
except those that, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. The consummation of the Transactions will not give rise
to any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which the Borrower or any
Subsidiary is bound.

 

32



--------------------------------------------------------------------------------

SECTION 3.15 Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date, (a) the fair value of the assets of the Borrower and
its Subsidiaries (on a consolidated basis), at a fair valuation, will exceed
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of the Borrower and its Subsidiaries
(on a consolidated basis) will be greater than the amount that will be required
to pay the liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become matured,
(c) the Borrower and its Subsidiaries (on a consolidated basis) will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become matured, and (d) the Borrower and its Subsidiaries
(on a consolidated basis) will not have unreasonably small capital with which to
conduct their business.

SECTION 3.16 Federal Reserve Regulations.

(a) The Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

(b) Taking into account all of the Transactions, no part of the proceeds of the
Loans will be used for any purpose that violates the provisions of the
Regulations of the Board, including Regulation T, U or X.

ARTICLE IV

CONDITIONS

SECTION 4.01 Conditions to the Closing Date. The obligations of the Lenders to
make Loans hereunder shall become effective on the first date when each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent shall have received the following, each of which
shall be originals, telecopies or electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Borrower, each dated a date on or prior to the Closing Date and
each in form and substance satisfactory to the Administrative Agent and the
Arranger:

(i) executed counterparts of this Agreement from the Borrower;

(ii) a promissory note executed by the Borrower in favor of each Lender
requesting three Business Days in advance a promissory note evidencing the Loan
provided by such Lender;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Borrower is a party or is to be a party;

(iv) a certificate of good standing for the Borrower from its jurisdiction of
organization;

(v) a certificate signed by the Chief Financial Officer of the Borrower
certifying (A) as to the solvency of the Borrower and its Subsidiaries (on a
consolidated basis) after giving effect to the Transaction and the incurrence of
all Indebtedness related thereto, (B) as to the Debt Rating then in effect and
(C) that the conditions specified in Section 4.02(a) and (b) have been
satisfied; and

(vi) a favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to
the Borrower, and the general counsel of the Borrower, addressed to the
Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent.

(b) The Borrower shall have paid all fees then due and payable under the Fee
Letter.

 

33



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a Borrowing Request in
accordance with the requirements of Section 2.03 hereof.

SECTION 4.02 General Conditions. The obligation of each Lender to make a Loan on
the Closing Date is subject to receipt of the request therefor in accordance
herewith and to the satisfaction of the following conditions:

(a) the representations and warranties of the Borrower set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
Closing Date (except to the extent that any representation and warranty
expressly relates to an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
earlier date).

(b) at the time of and immediately after giving effect to the Borrowing to occur
on the Closing Date, no Default shall have occurred and be continuing.

The Borrowing of Loans on the Closing Date shall be deemed to constitute a
representation and warranty by the Borrower on the Closing Date as to the
matters specified in paragraphs (a) and (b) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Beginning on the Closing Date after giving effect to the Loans made on the
Closing Date and continuing thereafter until the Commitments have expired or
been terminated and the principal of and interest on each Loan and all fees,
expenses and other amounts payable under any Loan Document shall have been paid
in full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent on behalf of each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 2010, its audited consolidated balance
sheet and audited consolidated statements of income, stockholders’ equity and
cash flows as of the end of and for such year, and related notes thereto,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by Ernst & Young LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, commencing with the fiscal quarter ending
March 31, 2011, its unaudited consolidated balance sheet and unaudited
consolidated statements of income, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer (i) stating that, except
as set forth in such certificate, such Financial Officer has no knowledge of any
Default having occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed

 

34



--------------------------------------------------------------------------------

calculations (including the amounts representing each clause set forth in the
definition of “Consolidated EBITDA”) demonstrating compliance with the covenants
contained in Sections 6.08 and 6.09 and (iii) stating whether any change in GAAP
or in the application thereof has occurred since the date of the Borrower’s
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) within 45 days after the commencement of each fiscal year of the Borrower,
commencing with the fiscal year ending December 31, 2010, a detailed
consolidated budget for such fiscal year (including a projected consolidated
balance sheet and consolidated statements of projected income and cash flows as
of the end of and for such fiscal year and setting forth the assumptions used
for purposes of preparing such budget) and, promptly when available, any
significant revisions of such budget;

(e) promptly after the same become publicly available, copies of all periodic
reports, proxy statements and other material filings (as reasonably determined
by the Borrower) filed by the Borrower or any Subsidiary with the SEC or with
any national securities exchange, or distributed by the Borrower to the holders
of its Equity Interests generally; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or the Arranger may reasonably request.

Information required to be delivered pursuant to clauses (a), (b) and (e) shall
be deemed to have been delivered on the date on which the Borrower provides
notice to the Administrative Agent and the Lenders that such information has
been posted on the Borrower’s website on the Internet at
http://ir.nasdaqomx.com/sec.cfm, at www.sec.gov/edgar/searchedgar/ webusers.htm
or at another website identified in such notice and accessible by the Lenders
without charge, provided that (i) such notice may be included in a certificate
delivered pursuant to clause (c) and (ii) the Borrower shall deliver paper
copies of the information required to be delivered pursuant to clauses (a),
(b) and (e) to any Lender that requests such delivery.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC,” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.12); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to each Lender through the Administrative
Agent) prompt written notice of the following:

(a) the occurrence of any Default;

 

35



--------------------------------------------------------------------------------

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of a
Financial Officer or another executive officer of the Borrower or any
Subsidiary, affecting the Borrower or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

(c) within three Business Days after the Borrower becomes aware of the
occurrence of any ERISA Event or any fact or circumstance that gives rise to a
reasonable expectation that any ERISA Event will occur that, in either case,
alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in material
liability of the Borrower and the Subsidiaries;

(d) within five Business Days after any change in the ratings of the credit
facilities made available under this Agreement by S&P or Moody’s, or any notice
from either such agency indicating its intent to effect such a change or to
place the Borrower or such credit facilities on a “CreditWatch” or “WatchList”
or any similar list, in each case with negative implications, or its cessation
of, or its intent to cease, rating such credit facilities; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each Material Subsidiary to, do or cause to be done all things necessary to
obtain, preserve, renew and keep in full force and effect (a) its legal
existence and (b) the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, except, in the case of clause (b), to the extent that failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04 Payment of Obligations. The Borrower will, and will cause each
Material Subsidiary to, pay its obligations (other than Indebtedness and any
obligations in respect of any Swap Agreements), including Tax liabilities that,
if unpaid, could result in a Lien on any of its assets or properties, before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) such contests shall have the effect of suspending any collection or the
enforcement of such obligations, (c) the Borrower or such Material Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, and (d) any failures to make such payments pending such contests
could not individually or in the aggregate reasonably be expected to result in a
Material Adverse Effect.

SECTION 5.05 Maintenance of Properties. The Borrower will, and will cause each
Material Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06 Insurance. The Borrower will, and will cause each Material
Subsidiary to, maintain, with financially sound and reputable insurance
companies, (a) insurance in such amounts (with no greater risk retention) and
against such risks as is customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (b) all other insurance as may be required by law or any
other Loan Document. The Borrower will furnish to the Lenders, upon request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained.

 

36



--------------------------------------------------------------------------------

SECTION 5.07 Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each Subsidiary to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. Subject to Section 9.12, the
Borrower will, and will cause each Subsidiary to, permit any representatives
designated by the Administrative Agent or any Lender (which shall be coordinated
through the Administrative Agent), upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested, provided that, excluding any such visits and inspections during the
continuation of an Event of Default, the Administrative Agent and the Lenders
shall not exercise such rights more often than two times during any calendar
year.

SECTION 5.08 Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all Requirements of Law with respect to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.09 Use of Proceeds. The proceeds of the Loans will be used, directly
or indirectly, to consummate the Transactions and to pay Transaction Costs. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

ARTICLE VI

NEGATIVE COVENANTS

Beginning on the Closing Date after giving effect to the Loans made on the
Closing Date and continuing thereafter until the Commitments have expired or
been terminated and the principal of and interest on each Loan and all fees,
expenses and other amounts payable (other than contingent amounts not yet due)
under any Loan Document have been paid in full, the Borrower covenants and
agrees with the Lenders that:

SECTION 6.01 Indebtedness of Subsidiaries.

The Borrower will not permit any Subsidiary to create, incur, assume or permit
to exist any Funded Indebtedness other than:

(i) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;

(ii) Guarantees by any Subsidiary of Indebtedness of any other Subsidiary,
provided that the Indebtedness so Guaranteed is otherwise permitted by this
Section 6.01;

(iii) other Indebtedness of the Subsidiaries in an aggregate principal amount
not exceeding $250,000,000 at any time outstanding;

(iv) Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

(v) Indebtedness of any Subsidiary in respect of performance bonds, bid bonds,
appeal bonds, surety bonds, performance and completion guarantees and similar
obligations (other than in respect of other Indebtedness for borrowed money), in
each case provided in the ordinary course of business;

(vi) Indebtedness of a Subsidiary in respect of non-speculative Swap Agreements
relating to the business or operations of such Subsidiary;

 

37



--------------------------------------------------------------------------------

(vii) Indebtedness arising from the honoring by a bank or financial institution
of a check or similar instrument drawn against insufficient funds in the
ordinary course of business, so long as such Indebtedness is repaid within five
Business Days;

(viii) Indebtedness in respect of letters of credit, guarantees,
counter-indemnities and short term facilities incurred by any Subsidiary engaged
in Exchange and Clearing Operations in connection with the ordinary clearing,
depository and settlement procedures (including, without limitation, any letter
of credit or guarantees provided to any central securities depositories or
external custodians) relating thereto; provided that any advances thereunder are
repaid within 10 days following the date of such advance or any drawing under
any letter of credit or guarantee;

(ix) any Indebtedness arising under arrangements in connection with the
participation in or through any clearing system or investment, commodities or
stock exchange where the Indebtedness arises under the rules, normal procedures,
agreements or legislation governing trading on or through such system or
exchange; provided that any advances thereunder are repaid within 10 days
following the date of such advance or any drawing under any letter of credit or
guarantee;

(x) any Indebtedness arising as a result of short-term sale and repurchase
transactions entered into by a Subsidiary on market terms and in respect of
marketable securities held for investment purposes where the applicable
Subsidiary enters into back to back, foreign exchange, swap or derivative
transaction in the ordinary course of business, provided that the amount of such
Indebtedness doesn’t exceed the principal amount of the securities sold;

(xi) Indebtedness incurred in connection with the administration of the UK ESOP
Program in the ordinary course of business and not outstanding longer than seven
days;

(xii) Indebtedness of Regulated Subsidiaries or any direct or indirect parent of
any such Regulated Subsidiary incurred to satisfy such Regulated Subsidiary’s
determination of any requirement imposed at any time or from time to time by any
Governmental Authority in an aggregate principal amount not to exceed
$100,000,000 at any time outstanding; provided that any such Indebtedness is not
outstanding for longer than 45 days;

(xiii) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(xiv) Indebtedness of the OMX Group incurred on behalf of its customers in its
market technology business consisting of purchase money Indebtedness and Capital
Lease Obligations not to exceed $50,000,000 outstanding at any time in respect
of back-to-back lease arrangements;

(xv) Indebtedness arising from agreements of any Subsidiary providing for
indemnification, adjustment of purchase or acquisition price or similar
obligations, in each case, incurred or assumed in connection with any
Acquisition or the disposition of any business, assets or a Subsidiary not
prohibited by this Agreement;

(xvi) Indebtedness supported by a letter of credit, in a principal amount not in
excess of the stated amount of such letter of credit; and

(xvii) Indebtedness of any Person that is merged or consolidated with and into
any Subsidiary or of any Person that otherwise becomes a Subsidiary after the
Closing Date, provided that such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary, and extensions, renewals and
replacements of any such Indebtedness so long as the principal amount of such
extensions, renewals and replacements does not exceed the principal amount of
the Indebtedness being extended, renewed or replaced (plus any accrued but
unpaid interest and redemption premium payable by the terms of such Indebtedness
thereon), provided that (i) the Borrower would be in compliance on a Pro Forma
Basis with the covenants set forth in Section 6.08 and Section 6.09 as of the
most recent test date for which financial statements have been delivered
pursuant to paragraph (a) or (b) of Section 5.01, (ii) the aggregate principal
amount of Indebtedness permitted by this clause (xvii) shall not exceed
$75,000,000 at any time outstanding and (iii) any such Indebtedness permitted by
this clause (xvii) is not outstanding for longer than 180 days after such merger
or consolidation.

 

38



--------------------------------------------------------------------------------

SECTION 6.02 Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02 to the Existing Credit
Agreement, provided that (A) such Lien shall not apply to any other property or
asset of the Borrower or any Subsidiary and (B) such Lien shall secure only
those obligations that it secures on the date hereof and refinancings,
extensions, renewals and replacements thereof so long as the principal amount of
such refinancings, extensions, renewals and replacements does not exceed the
principal amount of the obligations being refinanced, extended, renewed or
replaced (plus any accrued but unpaid interest and premium or penalty payable by
the terms of such obligations thereon and reasonable fees and expenses
associated therewith);

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary, provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (B) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary other than proceeds of such
property or asset and (C) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and refinancings, extensions, renewals and
replacements thereof so long as the principal amount of such refinancings,
extensions, renewals and replacements does not exceed the principal amount of
the obligations being refinanced, extended, renewed or replaced (plus any
accrued but unpaid interest and premium or penalty payable by the terms of such
obligations thereon and reasonable fees and expenses associated therewith);

(d) Liens on fixed or capital assets acquired, constructed or improved
(including any such assets made the subject of a Capital Lease Obligation
incurred) by the Borrower or any Subsidiary, provided that (A) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital asset and (B) such Liens shall not apply to any other
property or assets of the Borrower or any Subsidiary other than proceeds of such
property or assets;

(e) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(f) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor under any lease or license permitted by this Agreement;

(g) Liens not otherwise permitted by this Section to the extent that the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed $100,000,000 at any time outstanding;

(h) Liens granted by a Subsidiary in favor of the Borrower or another Subsidiary
in respect of Indebtedness or other obligations owed by such Subsidiary to the
Borrower or such other Subsidiary;

(i) Liens on insurance policies and the proceeds thereof securing Indebtedness
permitted by Section 6.01(xiii);

(j) Liens granted by a Subsidiary to secure obligations that do not constitute
Indebtedness and are incurred in connection with the exchange and clearing
operations of such Subsidiary in the ordinary course of business;

(k) Liens solely on earnest money deposits made by the Borrower or any
Subsidiary in connection with any letter of intent or purchase agreement in
respect of any Acquisition or other Investment permitted under Section 6.04; and

 

39



--------------------------------------------------------------------------------

(l) Liens securing obligations in respect of non-speculative Swap Agreements
relating to the business or operations of the Borrower or its Subsidiaries.

SECTION 6.03 Fundamental Changes and Lines of Business.

(a) The Borrower will not, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Person may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any
Subsidiary may merge into any Person in order to consummate an Investment or
Asset Sale permitted by Section 6.04 or 6.05, (iii) any Subsidiary may merge
into the Borrower or any other Subsidiary and (iv) any Subsidiary may liquidate
or dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders.

(b) The Borrower will not, nor will it permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and the Subsidiaries on the Closing Date and businesses reasonably
incidental or related thereto or constituting reasonable extensions thereof.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions.

The Borrower will not, nor will it permit any Subsidiary to, purchase or acquire
(including pursuant to any merger with any Person that was not a Wholly-Owned
Subsidiary prior to such merger) any Equity Interests in or evidences of
Indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, (each an “Investment”), except:

(i) Permitted Investments;

(ii) Investments existing on the date hereof and set forth on Schedule 6.04 to
the Existing Credit Agreement or made pursuant to binding commitments existing
on the date hereof and set forth on Schedule 6.04 to the Existing Credit
Agreement;

(iii) Investments by the Borrower and the Subsidiaries in the Borrower or any
Subsidiary;

(iv) Guarantees of Indebtedness of the Borrower or any Subsidiary that are
permitted by Section 6.01;

(v) loans or advances to employees, officers and directors of the Borrower or
any Subsidiary made in the ordinary course of business of the Borrower or any
Subsidiary not exceeding $5,000,000 in the aggregate outstanding at any time
(determined without regard to any write-downs or write-offs of such loans or
advances), provided that no such loans or advances to any single employee,
officer or director shall exceed $2,000,000 in the aggregate outstanding at any
time (determined without regard to any write-downs or write-offs of such loans
or advances);

(vi) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses of the Borrower
or any Subsidiary for accounting purposes and that are made in the ordinary
course of business;

(vii) Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

(viii) Investments in the form of Swap Agreements for non-speculative purposes;

(ix) Investments resulting from pledges or deposits described in clause (c) or
(d) of the definition of the term “Permitted Encumbrance”;

 

40



--------------------------------------------------------------------------------

(x) receivables or other trade payables owing to the Borrower or a Subsidiary if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms, provided that such trade
terms may include such concessionary trade terms as the Borrower or any
Subsidiary deems reasonable under the circumstances;

(xi) Investments in the Depository Trust Clearing Corporation or any other
entity that is regulated as a clearing corporation to the extent required by
applicable law;

(xii) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of intellectual property pursuant to joint
marketing arrangements with other Persons in the ordinary course of business;

(xiii) Guarantees by the Borrower or any Subsidiary of leases (other than
capitalized leases) or other obligations of the Borrower or any Subsidiary that
do not constitute Indebtedness in the ordinary course of business; and

(xiv) so long as no Default has occurred and is continuing, other Investments
otherwise restricted by this Section 6.04(a) so long as on a Pro Forma Basis,
the Borrower would be in compliance with the covenants set forth in Section 6.08
and Section 6.09 as of the most recent test date for which financial statements
have been delivered pursuant to paragraph (a) or (b) of Section 5.01.

For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested without adjustment for subsequent increases in the
value of such Investment.

SECTION 6.05 Asset Sales. The Borrower will not, nor will it permit any
Subsidiary to, sell, transfer, license, lease or otherwise dispose of any asset,
including any Equity Interest (other than Equity Interests of the Borrower)
owned by it, nor will the Borrower permit any Subsidiary to issue any additional
Equity Interest in such Subsidiary (other than directors’ qualifying shares and
Equity Interests issued to the Borrower or another Subsidiary (each of the
foregoing an “Asset Sale”), except:

(a) sales, transfers, leases and other dispositions of (i) inventory, (ii) used
or surplus equipment and (iii) Permitted Investments, in each case in the
ordinary course of business;

(b) Asset Sales made by any Broker Dealer Subsidiary in the ordinary course of
business;

(c) sales, transfers, leases and other dispositions to the Borrower or a
Subsidiary;

(d) sales, transfers and other dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof consistent with past
practice;

(e) sales, transfers, leases and other dispositions of property to the extent
that such property constitutes an Investment permitted by Section 6.04;

(f) leases entered into in the ordinary course of business, to the extent that
they do not materially interfere with the business of the Borrower or any
Subsidiary;

(g) licenses or sublicenses of intellectual property in the ordinary course of
business, to the extent that they do not materially interfere with the business
of the Borrower or any Subsidiary;

(h) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary;

(i) issuances of Equity Interests of IDCG and sales, transfers and other
dispositions of Equity Interests of IDCG; and

(j) so long as the Borrower would be in compliance on a Pro Forma Basis with the
covenants set forth in Section 6.08 and Section 6.09 as of the most recent test
date for which financial statements have been

 

41



--------------------------------------------------------------------------------

delivered pursuant to paragraph (a) or (b) of Section 5.01, Asset Sales of
assets that are not otherwise permitted by any other clause of this Section,
provided that such (i) assets sold in any calendar year shall not, in the
aggregate, account for more than 20.0% of Consolidated EBITDA or more than 20.0%
of the Borrower’s consolidated total revenues for the prior calendar year and
(ii) as of any time of determination, such assets sold during the term of this
Agreement shall not, in the aggregate, account for more than 40.0% of
Consolidated EBITDA or more than 40.0% of the Borrower’s consolidated total
revenues, in each case on a cumulative basis from January 1, 2010 through the
most recently completed fiscal quarter for which financial statements are
available.

For the avoidance of doubt, the granting of Liens permitted by Section 6.02, the
making of Investments permitted by Section 6.04, any mergers, consolidations,
liquidations or dissolutions permitted by Section 6.03(a) and any Restricted
Payment permitted by Section 6.06 will not be deemed to be Asset Sales for
purposes of this Section 6.05.

SECTION 6.06 Restricted Payments.

The Borrower will not, nor will it permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except (i) the Subsidiaries
may declare and pay dividends ratably with respect to the applicable class of
their Equity Interests; (ii) the Borrower may declare and pay dividends with
respect to its Equity Interests or with respect to Equity Equivalents, in each
case, payable solely in Equity Interests or Equity Equivalents (other than
Disqualified Equity Interests); (iii) the Borrower and its Subsidiaries may make
Restricted Payments not exceeding $10,000,000 during any fiscal year pursuant to
and in accordance with stock option plans, employment agreements or other
benefit plans approved by the Borrower’s board of directors for management,
directors, former directors, employees and former employees of the Borrower and
the Subsidiaries; (iv) the Borrower may make Restricted Payments, provided that
(x) on a Pro Forma Basis (A) the Leverage Ratio as of the last day of the
Borrower’s most recently ended fiscal quarter for which financial statements
have been delivered pursuant to paragraph (a) or (b) of Section 5.01 would be
equal to or less than 3.0 to 1.0 and (B) the Borrower would be in compliance on
a Pro Forma Basis with the covenant set forth in Section 6.08 as of the most
recent test date as of the most recent test date for which financial statements
have been delivered pursuant to paragraph (a) or (b) of Section 5.01 and (y) at
the time of any such payment, no Default shall have occurred and be continuing
or would result therefrom; (v) the Borrower may make additional Restricted
Payments not otherwise permitted by this Section 6.06 in an aggregate amount not
exceeding $100,000,000; (vi) the Borrower or its Subsidiaries may redeem,
repurchase or otherwise acquire Qualified Equity Interests or options in
exchange for (or out of the proceeds of a substantially concurrent offering of)
Qualified Equity Interests of the Borrower or newly issued options to acquire
Equity Interests of the Borrower; (vii) the Borrower or any Subsidiary may
redeem, repurchase or otherwise acquire Equity Interests of any Subsidiary that
is not a Wholly-Owned Subsidiary from any holder of Equity Interests in such
Subsidiary so long as, after giving effect thereto, (x) no Default has occurred
and is continuing and (y) the Borrower shall be in compliance, on a Pro Forma
Basis, with the covenants set forth in Section 6.08 and Section 6.09 as of the
last day of the most recently ended fiscal quarter of the Borrower for which
financial statements have been or were required to be delivered pursuant to
paragraph (a) or (b) of Section 5.01 and (viii) the Borrower or any Subsidiary
may redeem, repurchase or otherwise acquire Qualified Equity Interests within
180 days of any Acquisition which was funded in whole or in part through the
issuance of Qualified Equity Interests to the sellers of the business acquired
in such Acquisition so long as the amount expended does not exceed the current
market value (as determined in good faith by the Borrower) of the Qualified
Equity Interests issued to such sellers in such Acquisition.

SECTION 6.07 Transactions with Affiliates. The Borrower will not, nor will it
permit any Subsidiary to, sell, lease, license or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) transactions in the ordinary course of business at prices
and on terms and conditions not materially less favorable to the Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated

 

42



--------------------------------------------------------------------------------

third parties, (ii) transactions between or among the Borrower and the
Subsidiaries, (iii) loans or advances to employees permitted under Section 6.04,
(iv) payroll, travel and similar advances to cover matters permitted under
Section 6.04(a)(vi), (v) the payment of reasonable fees to directors of the
Borrower or any Subsidiary who are not employees of the Borrower or any
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrower or the Subsidiaries in the ordinary course of business, (vi) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by the Borrower’s board of directors,
(vii) employment and severance arrangements entered into in the ordinary course
of business between the Borrower or any Subsidiary and any employee thereof and
approved by the Borrower’s board of directors, (viii) any Restricted Payment
permitted by Section 6.06, (ix) transactions pursuant to the agreements set
forth on Schedule 6.07 to the Existing Credit Agreement, and (x) any transaction
with an Affiliate (other than the Borrower or any Subsidiary) where the only
consideration paid to such Affiliate is Qualified Capital Stock of the Borrower
including conversions pursuant to any convertible debt instrument.

SECTION 6.08 Interest Expense Coverage Ratio. The Borrower will not permit the
Interest Coverage Ratio for any period of four consecutive fiscal quarters of
the Borrower ending on the last day of any fiscal quarter of the Borrower to be
less than 4.00 to 1.00.

SECTION 6.09 Leverage Ratio. The Borrower will not permit the Leverage Ratio as
of the last day of any period of four consecutive fiscal quarters of the
Borrower to be greater than 3.50 to 1.00.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (any such event, an “Event of Default”) shall
occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall, if qualified by materiality, prove to have been incorrect or,
if not so qualified, prove to have been incorrect in any material respect, in
each case when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a) or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from any Lender or the
Administrative Agent to the Borrower;

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable or within any
applicable grace period;

 

43



--------------------------------------------------------------------------------

(g) any event or condition occurs that results in any Material Indebtedness of
the Borrower or any Subsidiary becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness of the Borrower or
any Subsidiary or any trustee or agent on its or their behalf to cause any
Material Indebtedness of the Borrower or any Subsidiary to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity, provided that this paragraph (g) shall not apply to
secured Indebtedness that becomes due as a result of the sale, transfer or other
disposition (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness (to the extent such sale, transfer
or other disposition is not prohibited under this Agreement);

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in paragraph (h) of this Article, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Borrower, any Material
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Material Subsidiary to enforce any
such judgment;

(l) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(m) (i) the SEC shall have revoked or suspended the status of the Borrower, or
any Subsidiary with total capital in excess of $10,000,000 in the aggregate of
all such entities, as a national securities exchange under the Exchange Act (if
such status has been granted) or as a broker or dealer under the Exchange Act,
or (ii) the Securities Investor Protection Corporation shall have applied for a
protective decree with respect to the Borrower or any Subsidiary with total
capital in excess of $10,000,000 in the aggregate of all such entities;

(n) the SFSA has pursuant to the Securities Market Act (Sw. lagen 2007:528 (om
värdepappersmarknaden)) (i) revoked any of the Borrower’s permits and
authorizations to indirectly own shares in a Broker Dealer Subsidiary, and/or
(ii) revoked any Broker Dealer Subsidiary’s authorizations and/or permits; or

(o) a Change in Control shall occur,

 

44



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any Event of Default with respect to the Borrower described in
paragraph (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

ARTICLE VIII

REGARDING THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints JPMCB to act on its behalf as
Administrative Agent and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent, by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders, and
the Borrower shall not have rights as a third party beneficiary of any of such
provisions.

The bank serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary or believed by the such Agent in good faith to be necessary under
the circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any Subsidiary that is communicated to or obtained
by the bank serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or

 

45



--------------------------------------------------------------------------------

conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent or otherwise authenticated by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by The
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers by or through
their respective Related Parties. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of The
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as The Administrative Agent.

The Administrative Agent may resign at any time upon notice to the Lenders and
the Borrower. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after such retiring Administrative
Agent gives notice of its resignation, then such retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent that
shall be a bank with an office in the United States or an Affiliate of any such
bank, provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) such retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from all its duties and obligations
under the Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After such
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as the Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this any Loan Document or any related agreement or any
document furnished thereunder.

 

46



--------------------------------------------------------------------------------

In case of the pendency of any proceeding under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to
(a) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders (including any claim for
the reasonable compensation, expenses, disbursements and advances of the Lenders
and their respective agents and counsel and all other amounts due the Lenders
under Section 2.12) allowed in such judicial proceeding, and (b) collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Section 2.10.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower pursuant to Section 2.13 or Section 2.15 and without limiting the
obligation of the Borrower to do so) for all amounts paid, directly or
indirectly, by the Administrative Agent as Taxes or otherwise, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.

Notwithstanding anything herein to the contrary, the institution identified as
the Arranger on the cover page hereof shall not have any powers, duties or
responsibilities under any Loan Document.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to the Borrower, to it at 9600 Blackwell Road, Rockville, Maryland 20850,
Attention of General Counsel (Telecopy No. (301) 978-8472);

(b) if to the Administrative Agent, to the Administrative Agent’s Office; and

 

47



--------------------------------------------------------------------------------

(c) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. Notices and
other communications to the Lenders hereunder may also be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power under any Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time. No notice or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances.

(b) Neither any Loan Document nor any provision thereof may be waived, amended
or modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or,
in the case of any other Loan Document, pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and the Borrower, in each
case with the consent of the Required Lenders, provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or

 

48



--------------------------------------------------------------------------------

reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the maturity of any Loan, or any date for the
payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(iv) alter the manner in which payments or prepayments of principal, interest or
other amounts hereunder shall be applied as among the Lenders or Types of Loans
or change Section 2.16(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, in each case without the written consent
of each Lender adversely affected thereby, (v) change any of the provisions of
this Section or the percentage set forth in the definition of “Required Lenders”
or any other provision of any Loan Document specifying the number or percentage
of Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vi) modify the protections afforded to an SPV pursuant to the
provisions of Section 9.04(e) without the written consent of such SPV or
(vii) make any changes that impose any restriction on the ability of any Lender
to assign any of its rights or obligations, without the written consent of each
Lender affected thereby; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
without the prior written consent of the Administrative Agent. Notwithstanding
the foregoing, upon the election of the Borrower to switch from GAAP to IFRS
this Agreement may be amended (or amended and restated) with only the written
consent of the Administrative Agent and the Borrower (and not any other Lender
or the Required Lenders) to eliminate any changes to the meaning of this
Agreement as a result of such election.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders to such Proposed Change
is obtained, but the consent to such Proposed Change of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained as described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then, the Borrower may, at its sole expense and
effort, upon notice to such Non-Consenting Lender and the Administrative Agent,
require such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (a) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (b) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(c) the Borrower or such assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 9.04(b).

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket costs
and expenses incurred by the Administrative Agent, the Arranger and their
respective Affiliates, including the reasonable fees, charges and disbursements
of counsels for the Administrative Agent and the Arranger, in connection with
the syndication of the credit facilities provided for herein (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket costs and expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof and (iii) all reasonable and
documented out-of-pocket costs and expenses incurred by the Administrative Agent
or any Lender, including the fees, charges and disbursements of any counsel for
the Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

 

49



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify and hold harmless the Administrative Agent,
each Lender, the Arranger and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee and any settlement costs, incurred by or asserted
against any Indemnitee by any third party or by the Borrower or any Subsidiary
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on, at, to or from any property currently or formerly owned or
operated by the Borrower or any Subsidiary, or any other Environmental Liability
related in any material respect to the Borrower or any Subsidiary, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any Subsidiary and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or any of its
officers’, directors’, employees’, or solely to the extent acting on behalf of
any of the foregoing, agents’, advisors’ or other representatives’.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section but
without affecting the Borrower’s obligations thereunder, each Lender severally
agrees to pay to the Administrative Agent such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the aggregate outstanding Loans and unused
Commitments at the time such indemnity or reimbursement is sought. The
obligations of the Lenders under this paragraph (c) are subject to the second
sentence of Section 2.02 (which shall apply mutatis mutandis to the Lenders’
obligations under this paragraph (c)).

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated thereby, the
Transactions, any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than five
Business Days after written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its

 

50



--------------------------------------------------------------------------------

Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of (A) the Borrower,
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund (as defined below) or, if a
Default has occurred and is continuing, any other assignee, (B) the
Administrative Agent, not to be unreasonably withheld, provided that no consent
of the Administrative Agent shall be required for an assignment of all or any
portion of a Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the trade
date specified in the Assignment and Assumption with respect to such assignment
or, if no trade date is so specified, as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1,000,000, unless the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing, (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, (C) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee in an amount of $3,500 (it being understood that
the Administrative Agent may elect, in its sole discretion, to waive such
processing and recordation fee for any assignment and only one such Fee shall be
payable in connection with simultaneous assignments to or by two or more
Approved Funds); provided that assignments made pursuant to Section 2.17(b) or
Section 9.02(b) shall not require the signature of the assigning Lender to
become effective, and (D) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire and any tax
forms required by Section 2.15(e).

For purposes of paragraph (b) of this Section, the terms “Approved Fund” and
“CLO” have the following meanings:

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.

“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its activities
and is administered or managed by a Lender or an Affiliate of such Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.13, 2.14, 2.15 and 9.03 and to any fees payable hereunder that have accrued
for such Lender’s account but have not yet been paid). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c)(i) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and interest thereon owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the

 

51



--------------------------------------------------------------------------------

Register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Promptly upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and any tax forms required by Section 2.15(e)
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(vi) The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it), provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents, provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15,
subject to the requirements and limitations therein (provided that such
Participant agrees to be subject to Section 2.16(c) as though it were a Lender)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided that such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or Section 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent not to be unreasonably withheld or delayed.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to

 

52



--------------------------------------------------------------------------------

a Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement, provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, such party will not
institute against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity or credit support to or for the account of such SPV
to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV. Each party hereto hereby agrees
that an SPV shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15
(subject to the requirements and limitations therein), but neither the grant to
any SPV nor the exercise by any SPV of such option shall increase the costs or
expenses or otherwise increase the obligations of the Borrower under such
Sections unless the grant to the SPV was made with the Borrower’s prior written
consent (not to be unreasonably withheld or delayed),

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to any Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Article
IV, this Agreement shall become effective when it shall have been executed

 

53



--------------------------------------------------------------------------------

by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such Indebtedness. The
applicable Lender shall notify the Borrower and the Administrative Agent of such
setoff and application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such setoff and application
under this Section. The rights of each Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender and their respective Affiliates may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in any Loan Document
shall affect any right that the Administrative Agent or any Lender may otherwise
have to bring any action or proceeding relating to any Loan Document against the
Borrower or their respective properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to any Loan Document in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

54



--------------------------------------------------------------------------------

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below) and
neither use nor disclose such Information, except that Information may be used
by such Person in evaluating the credit worthiness of the Borrower or in
providing financial services to Borrower or any of its Subsidiaries and may be
disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (in which case the Borrower will be promptly notified),
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, (ii) any pledgee referred to in
Section 9.04(d) or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary thereof relating to the Borrower or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any Subsidiary
thereof, provided that, in the case of information received from the Borrower or
any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
Federal and state securities laws.

 

55



--------------------------------------------------------------------------------

SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14 USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

SECTION 9.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Arranger,
on the other hand, and the Borrower is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and the Arranger
each is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor the Arranger has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent or
the Arranger has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and neither the Administrative Agent nor the
Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and the Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor the Arranger has any obligation to disclose any of such interests by virtue
of any advisory, agency or fiduciary relationship; and (v) the Administrative
Agent and the Arranger have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. The Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
and the Arranger with respect to any breach or alleged breach of agency or
fiduciary duty.

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE NASDAQ OMX GROUP, INC., By:  

/s/ Adena T. Friedman

  Name:   Adena T. Friedman   Title:  

Executive Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Lender By:  

/s/ Alexeev J. Taboas

  Name:   Alexeev J. Taboas   Title:   Vice President